Citation Nr: 1616537	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-16 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active duty service from July 1974 to July 1977, September 1990 to April 1991 and December 1995 to September 1996. 

These matters are before the Board of Veterans' Appeals on remand from the United States Court of Appeals for Veterans Claims (Court).  They were originally before the Board on appeal from February 2009 (hypertension) and April 2013 (left eye and right knee) rating decisions of the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In September 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in connection with his hypertension claim.  In March 2014, a Travel Board hearing was held before the undersigned.  A transcript of both hearings is in the record.  In September 2014, the Board issued a decision that (in pertinent part) denied service connection for hypertension and disabilities of the right knee and left eye.  The Veteran appealed that portion of the decision to the Court.  [Notably, the September 2014 Board decision remanded the claims for increased ratings for a low back disorder and gastroesophageal reflux disorder (GERD)/hiatal hernia.  Thereafter, Board decisions in April 2015 (low back disorder) and September 2015 (GERD/hernia) denied these claims.]  In September 2015, the Court issued a Memorandum Decision that vacated the September 2014 Board decision with respect to the denial of service connection hypertension and disabilities of the right knee and left eye, and remanded the claims for readjudication.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the Veteran's claims.  See 38 C.F.R. § 19.9 (2015).

The Veteran claims that service connection is warranted for hypertension because; although it was initially diagnosed in 1989, after his first period and prior to his second period of active duty service, it was aggravated by his second and/or third periods of service because of the stress of being away from his family due to deployment.  He also claims service connection for residuals of a 1992 right knee injury, during the period after his second tour and prior to his third tour of active duty service.  Finally, the Veteran claims service connection for a left eye disorder, manifested by a runny (watery) eye, which he contends is the result of sand becoming "embedded" in his left eye during his active duty service in Riyadh, Saudi Arabid, in Operation Desert Storm.  

The September 2014 Board decision denied these claims finding that hypertension clearly and unmistakably existed prior to the Veteran's second and third periods of service and was not aggravated therein, his right knee disability was not manifested in service or for many years thereafter and was not caused or aggravated by service and he did not have a compensable eye disability.  

In vacating and remanding the September 2014 Board decision, the September 2015 Memorandum Decision found that the "Board failed to explain how it was possible to find that hypertension clearly and unmistakably preexisted service without citing to readings taken two or more times on at least three different days prior to his second and third tours of duty when a diagnosis of this condition can only be confirmed by these series of readings.  [Citing 38 C.F.R. § 4.104, Diagnostic Code 7101, note 1.]"  Regarding the claims of service connection for disorders of the right knee and left eye, the Court found that Board erred in finding that the duty to assist had been met as to these claims.  Specifically, the Court noted that; although the February 2013 VA examiner diagnosed a current right knee disability and acknowledged the Veteran's contention of a knee injury in service, the examiner failed to provide a nexus opinion.  The Court further noted that; although the Board concluded that the Veteran's alleged right knee injury was sustained during a period of active duty for training (ACDUTRA), VA failed to verify the Veteran's periods of ACDUTRA service.  Finally, regarding the left eye claim, the Court noted that the Veteran had reported receiving private treatment for his eyes; however, VA had not attempted to obtain these records.  

Regarding the presumption of soundness, the Board notes that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  

The service entrance examinations for the Veteran's second and third periods of active service are not of record.  Absent evidence to the contrary, it is presumed that an entrance examination is provided prior to all periods of active duty service.  See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009).  In this case, as there is no service entrance examination report to indicate otherwise, the Board finds on the evidence that is of record that hypertension was not noted at entry to the Veteran's second and third periods of active duty service in September 1990 and December 1995, respectively.  For this reason, the Veteran is entitled to the presumption of soundness at the entrance to active duty service beginning in September 1990 and in December 1995.

Next, under Wagner, to rebut the presumption of soundness, the evidence must show that the disorder both clearly and unmistakably preexisted active service and clearly and unmistakably was not aggravated by service.  

Also notable is that service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active duty or ACDUTRA or for injury incurred in or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  INACDUTRA is training duty, other than full time, performed by the Reserve components.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  In other words, service connection is available for injuries, but not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).  To warrant service connection, the Veteran must essentially show: (1) that his claimed disabilities were incurred as a result of disease or injury during a period of active duty; or (2) that he became disabled from a disease or injury during a period of active duty for training or from an injury during a period of inactive duty training.  On remand, exhaustive development to verify the nature of the Veteran's service during the periods of his diagnosis of hypertension (1989-1990) and right knee injury (1992) must be accomplished.  

The Veteran's STRs include a May 1989 treatment report which shows a blood pressure reading of 140/80 and notes that he was taking blood pressure medication.  During his March 2014 Board hearing, the Veteran recalled that he was diagnosed with hypertension during his physical examination for highway patrol and he discontinued the prescribed medication in 1990, when he was activated to Saudi Arabia.  However, no treatment records pertaining to the diagnosis of hypertension or the prescription of medication in the late 1980s are of record.  Accordingly, attempts should be made to obtain such records, and further medical opinion is necessary.  Regarding the right knee, on remand, a supplemental medical opinion is necessary.

As noted above, the Veteran has testified that he received medical care for hypertension in connection with his employment as a highway patrolman (his December 2015 VA back examination report notes that he is a retired state trooper and currently employed as a full-time policeman.)  The record also includes a July 2014 statement in which the Veteran reported that, after his right knee injury, he was transported to Wesley Hospital in Hattiesburg, Mississippi for treatment, where he was fitted with crutches.  In addition, as noted by the Court in the Memorandum Decision, the Veteran has reported being in receipt of private treatment for his eye complaints, including from L. Johnson, O.D.  Finally, review of the record shows that the Veteran is in receipt of ongoing VA treatment (records of which are constructively of record).  Although the Veteran has testified that some of his private treatment was "pro bono" and may not be available; as complete/updated records of any VA and/or private treatment he may have received for his claimed disabilities are likely to contain pertinent information (and VA records are constructively of record), an attempt to obtain such records must be accomplished (and adjudication of the matter of service connection for a left eye disorder is deferred pending completion of such development.)

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all providers of treatment he has received for his claimed hypertension, right knee disability and left eye disability, and to provide authorizations for VA to obtain records of any such private treatment.  After securing the necessary releases, take all appropriate action to obtain the records.  The Board is particularly interested in:

a. Treatment records pertaining to his 1989 treatment for hypertension;  
b. the Veteran's employment medical records (as a highway patrolman and Capital Policeman); 
c. records from Wesley Hospital in Hattiesburg, Mississippi; 
d. records of all private treatment, including from Dr. Johnson, and 
e. complete VA treatment records.  

If any records sought are unavailable, the reason for their unavailability must be noted for the record.

2.  Contact the National Personnel Records Center (NPRC), the National Guard or any other appropriate agency, to verify the character and dates of the Veteran's periods of service in which he alleges he was diagnosed with hypertension (1989-1990) and sustained a right knee injury (1992).  As to each period, state definitively whether or not it was federalized service, and whether it was active duty, ACDUTRA or INACDUTRA.  Efforts to obtain this information must be continued unless it is conclusively established that such information is unavailable, and that any further search would be pointless.  If that occurs, certify the unavailability of the records and notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  After completion of the above, obtain a medical opinion (with examination only if deemed necessary by the medical provider) to determine the etiology of his hypertension.  The claims file and all pertinent records must be made available to the opinion provider for review.    

Based on a review of the record, the opinion provider should address the following:

a)  Is there clear and unmistakable (obvious, manifest, or undebatable) evidence that the Veteran's hypertension pre-existed his tour of duty that began in September 1990, even if there is no record of blood pressure readings taken two or more times on at least three different days?  The opinion provider should consider and discuss as necessary:  the May 1989 STR showing a blood pressure reading of 140/80 and noting that he was taking blood pressure medication; his March 2014 hearing testimony that he was diagnosed with hypertension during his physical examination for highway patrol and he discontinued the prescribed medication in 1990, when he was activated to Saudi Arabia; and the Annual Medical Certificates noting HBP (high blood pressure), no medication, contained in the STRs. 

b)  If the opinion provider finds that hypertension did not clearly and unmistakably exist prior to the tour of duty that began in September 1990, when was hypertension first manifested?  The opinion provider should consider and discuss as necessary the fact that VA regulations provide that a diagnosis of hypertension must be confirmed by readings taken two or more times on at least three different days.

c)  If the opinion provider finds that hypertension did not clearly and unmistakably exist prior to the tour of duty that began in September 1990, please provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is related to any period of service.

The opinion provider must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  If an opinion cannot be made without resort to speculation, the opinion provider should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After completion of the above, schedule the Veteran for an appropriate examination to determine the nature and likely etiology of his right knee disorder.  The claims file and all pertinent records must be made available to the examiner for review.  For purposes of the examination, the VA examiner should assume that the Veteran's statements as to any inservice injury and complaints of right knee pain since service discharge are credible.

Based on the examination and review of the record, the examiner should address the following: 

a)  Identify (by diagnosis) each right knee disability entity found. 

b)  For each diagnosed disability, to include osteoarthritis, is it at least as likely as not (50 percent possibility or greater) that the disability was incurred in or aggravated by any confirmed periods of active duty (July 1974 to July 1977, September 1990 to April 1991, and December 1995 to September 1996), ACDUTRA or INACDUTRA service? 

The examiner must explain the rationale for all opinions, citing to supporting clinical data and/or medical texts/treatises as deemed appropriate.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

